Citation Nr: 9906581	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for left ear hearing loss, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1995 rating 
decision in which the RO denied the veteran's increased 
rating claim for left ear hearing loss.  The disorder was 
evaluated as 10 percent disabling, effective from July 1991.  
The veteran filed an NOD in December 1995, and an SOC was 
issued in January 1996.  In February 1996, the veteran filed 
a substantive appeal.  In July 1996, the veteran testified 
before a hearing officer at the VARO Pittsburgh.  A 
Supplemental SOC/Hearing Officer's Decision was issued that 
same month.  The veteran's appeal subsequently came before 
the Board, which in a December 1996 decision, remanded the 
case back to the RO for additional development.  Thereafter, 
a Supplemental SOC was issued in July 1998.  

The Board further notes that the veteran had perfected an 
appeal for a claim of service connection to post traumatic 
stress disorder (PTSD).  The veteran subsequently withdrew 
his claim for PTSD in February 1997, and that issue is no 
longer in appellate status.  






FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal as it pertains to entitlement to an 
increased rating for right ear hearing loss has been 
obtained by the RO.

2. Upon VA examination conducted in January 1998, the 
veteran's left ear hearing loss was manifested by an 
average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz of 88 decibels, and speech discrimination ability 
was 2 percent.  

3. Service connection has not been granted for a hearing loss 
in the right ear, and the veteran does not have total 
deafness in his right ear.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent for a left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 
4.86a, 4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for left ear hearing loss in a January 1948 
rating decision.  The disability was assessed as 
noncompensable, effective from April 1946.  Subsequently, in 
an October 1991 rating decision, the RO increased the 
veteran's service-connected left ear hearing loss to 10 
percent, effective from July 1991.  

Thereafter, in September 1995, the RO received a VA Form 21-
4138 (Statement in Support of Claim), dated that same month, 
in which the veteran reported that was experiencing a gradual 
weakening in his ability to hear and wanted an increased 
rating.  The veteran included with his increased rating 
claim, an audiology examination report from L. Doerfler 
Audiology Associates, dated in August 1995.  The examiner 
noted the veteran's complaints of a decreased ability to hear 
and discriminate speech sounds.  A graph of the audiological 
test results was provided rather than numerical findings.  
The hearing levels reported appear to be 70/70/90/110 (left 
ear) and 50/65/70/85 (right ear) (these interpretations are 
approximations from the graph) at the 500/1000/2000/4000 
hertz levels, and "word recognition" (live voice) was 
reported at 40 percent in the left ear and 82 percent in the 
right ear.  The veteran was diagnosed with severe low 
frequency and profound high frequency hearing loss of the 
left ear, in addition to moderate low frequency and severe 
high frequency hearing loss of the right ear.  The examiner  
noted that the veteran wore amplification in both ears, and 
that these hearing aids were appropriate for the veteran's 
hearing loss.  

In an October 1995 rating decision, the RO denied the 
veteran's increased rating claim for left ear hearing loss.  

In July 1996, the RO received a copy of a statement, dated 
that same month, written by Paul Plucker, a licensed 
audiologist with L. Doerfler Audiology Associates.  Mr. 
Plucker noted that the veteran had recently undergone an 
audiological examination in May 1996, and was found to be 
suffering from bilateral, symmetrical, moderate to severe, 
sensori-neural hearing loss.  Speech discrimination scores 
were reported as 18 percent in the left ear and 46 percent in 
the right ear.  Mr. Plucker also noted that speech 
discrimination at 40dBHL (normal conversation level) was zero 
percent.  Furthermore, Mr. Plucker indicated that the 
veteran's sensori-neural hearing loss caused him a 
significant amount of distortion and therefore, even though 
he could hear with hearing aids, he could not understand 
speech very well.  

In July 1996, the veteran testified before a hearing officer 
at the VARO Pittsburgh.  Under questioning, the veteran 
indicated that when someone was speaking to him, he had to 
look at that person very intensely and try to read their 
lips, in an attempt to understand what they were saying.  The 
veteran's wife testified that the veteran rarely used the 
phone, because it was difficult for him to understand what 
was being said.  In addition, the veteran stated that he had 
been in the infantry during World War II, and been exposed to 
loud noise from mortar and other heavy weapon shell 
explosions.  He noted that on certain occasions, because of 
combat, he had lost his hearing for a few days.  Furthermore, 
the veteran testified that after separating from service, he 
worked in a mill as a die setter, and while there was 
continuous noise, it was never extremely loud.  

Thereafter, the veteran's claim came before the Board, which 
in a December 1996 decision, remanded the case back to the RO 
for inclusion of the veteran's hearing transcript into the 
claims file.  In addition, the Board requested that the 
veteran undergo an additional VA hearing examination.  

Subsequently, in January 1998, the veteran underwent an 
audiological evaluation for VA purposes.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No 
report
70
70
75
90
LEFT
No 
report
70
90
95
95

The average puretone threshold was 88 decibels for the left 
ear, and 76 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 2 percent in the left 
ear and 26 percent in the right ear.  The examiner noted that 
test results were consistent with a moderate to profound 
bilateral sensorineural hearing loss, with markedly reduced 
speech recognition scores.  

II.  Analysis

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  In this case, the 
veteran has made such an assertion, and he has thus stated a 
well-grounded claim.

The appellant having satisfied his initial burden, VA has a 
duty to assist him in the development of facts pertaining to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1998).  The Court has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal, and that this duty is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  The RO has obtained the report of the most recent 
audiological examination conducted in January 1998.  As the 
evidence does not indicate that any further relevant records 
are available, the RO has satisfied the duty to assist.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath  
v. Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Evaluations for defective hearing range from noncompensable 
to 100 percent, based upon organic impairment of hearing as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometry in the frequencies of 1000, 2000, 
3000, and 4000 hertz.  The rating schedule establishes 11 
levels of auditory acuity, designated from level I, for 
essentially normal hearing, to level XI, for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6101.  
The assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).  Where service connection is in effect for 
only one ear, however, (as is the case here), the nonservice-
connected ear will be rated as normal, unless there is total 
deafness in the nonservice-connected ear.  38 U.S.C.A. 
§ 1160(a) (West 1991); VAOPGCPREC 32-97 (Aug. 29, 1997).  The 
evidence of record does not reflect total deafness in the 
nonservice-connected right ear.  Furthermore, the Board notes 
that the evaluations derived from the rating schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (1998).

Thereafter, the veteran reported that while he could hear 
well enough with his hearing aids, he could not understand 
the spoken word.  In May 1996, the veteran was diagnosed with 
bilateral, symmetrical, moderate to severe, sensori-neural 
hearing loss, with speech discrimination scores of 18 percent 
in the left ear and 46 percent in the right ear.  The veteran 
was also noted to have zero percent speech discrimination at 
normal conversation level.  On the most recent VA 
audiological examination in January 1998, the average pure 
tone threshold for 1000, 2000, 3000, and 4000 hertz levels 
was 88 decibels in the left ear and 76 decibels in the right 
ear.  Speech discrimination ability was noted to be 2 percent 
in the left ear and 26 percent in the right ear.  In 
addition, total deafness in the right ear was not diagnosed.  
The puretone averages and speech discrimination percentages 
correspond to a level XI hearing acuity for the service-
connected left ear pursuant to the rating schedule.  Since, 
as indicated, total deafness in the right ear is not shown, 
the hearing in the nonservice-connected right ear must be 
assessed as normal, or level I.  Findings of level I hearing 
in the right ear and level XI hearing in the left ear 
correspond to a 10 percent disability evaluation under the 
rating schedule.  This is the highest disability rating for 
hearing loss in one ear, (when total deafness in the 
nonservice-connected ear is not shown), and under the 
circumstances described above, an increased disability rating 
for left ear hearing loss is not warranted in this case.  

The Board also notes that in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes that the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
level.  The record does not reflect any recent 
hospitalization or medical treatment.  There is also no 
evidence of marked interference with employment.  The record, 
therefore, is devoid of evidence that would take the 
veteran's case outside the norm so as to warrant submission 
for consideration of the assignment of an extraschedular 
rating.

ORDER

Entitlement to an increased rating for left ear hearing loss 
is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

- 8 -





